             Case 19-11849-RAM    Doc 56   Filed 07/17/19   Page 1 of 3




     ORDERED in the Southern District of Florida on July 16, 2019.




                                                   Robert A. Mark, Judge
                                                   United States Bankruptcy Court
_____________________________________________________________________________


                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
  __________________________________
                                     )
  In re:                             )    CASE NO. 19-11849-RAM
                                     )    CHAPTER 13
  FRAIBEL HERNANDEZ,                 )
                                     )
                 Debtor.             )
                                     )
                                     )


                         ORDER SUSTAINING IN PART
                  DEBTOR’S OBJECTION TO U.S. BANK CLAIM


         The Court conducted a hearing on July 11, 2019, on the

  Debtor’s Objection to Claim [DE# 30], objecting to Claim 2-1 filed

  by U.S. Bank Trust National Association (“U.S. Bank”).                   U.S. Bank

  subsequently filed an Amended Claim, Claim 2-2.             The Amended Claim

  asserts the same arrearage stated in the original claim, $61,732.92,

  but the attachment has been revised to more accurately describe the
            Case 19-11849-RAM   Doc 56      Filed 07/17/19   Page 2 of 3




fee and cost items, including correcting a mistake in describing

some attorney’s fees as inspection fees.

     Prior to the filing of this bankruptcy case, on February 11,

2019, U.S. Bank obtained a final judgment of foreclosure on October

15, 2018.    The primary issue argued at the July 11th hearing is

whether   U.S.   Bank’s   arrearage    claim     in   this     case   can   include

attorney’s fees and costs incurred by U.S. Bank prior to the date

of the judgment in excess of the fees and costs awarded in the

judgment. The Court finds that it cannot. Simply stated, the amount

of attorney’s fees and costs payable under the mortgage through the

date of the judgment was determined with finality in the judgment.

U.S. Bank’s claim can include fees and costs incurred after the date

of the judgment and prior to the filing of the bankruptcy case.

Therefore, it is –

     ORDERED as follows:

     1.     The Debtor’s Objection to Claim is sustained in part.

     2.     By July 30, 2019, U.S. Bank shall file a second amended

claim that eliminates any attorney’s fees and costs incurred prior

to October 15, 2018 that were not awarded in the state court final

judgment.

     3.     By August 9, 2019, the Debtor shall file a supplemental

objection to the second amended claim if he disputes any of the

amounts in the second amended claim.

                                      ###
                                       2
             Case 19-11849-RAM   Doc 56   Filed 07/17/19   Page 3 of 3




COPIES TO:

Ricardo Corona, Esq.
Jason Weber, Esq.
Nancy Neidich, Trustee




                                      3
